Citation Nr: 1508484	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

The Veteran appealed to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Initially, the Board notes that in September 2010, the Veteran filed a claim for service connection for a skin disorder.  The RO declined to reopen that claim in a December 2010 rating decision, and notified the Veteran of that decision in a letter sent later that same month.  In March 2011, the Veteran submitted a statement again asserting entitlement to service connection for a skin disorder and expressing disagreement with the RO's previous denials.  The RO treated that request as a new claim.  However, because it was received within one year following the date of notice of the denial, the Board views that document as a notice of disagreement rather than a new claim.  See 38 C.F.R. §§ 20.1100, 20.1103 (2014).  Therefore, the rating decision on appeal is the December 2010 rating decision.

Further, the Veteran also disagreed with the RO's August 2011 rating decision denying service connection for ischemic heart disease.  See September 2011 Letter.  A July 2012 statement of the case (SOC) continued to deny that claim.  However, the Veteran did not file a substantive appeal as to that issue.  Rather, in an August 2012 submission, the Veteran stated that he did not wish to continue his appeal as to the issue of entitlement to service connection for ischemic heart disease.  Accordingly, that issue is not before the Board.  

A review of the Virtual VA and VBMS paperless claims processing systems reveals additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  In an unappealed April 1985 rating decision, the RO denied the claim of entitlement to service connection for a skin disorder. 

2. The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder.

3.  The evidence of record is at least in equipoise as to whether the Veteran has a skin condition that began during active service or is related to an incident of service.


CONCLUSIONS OF LAW

1. The RO's December 1989 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral foot disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since that decision to reopen the service connection claims for right and left foot disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran's skin condition was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The petition to reopen the claim of entitlement to service connection for a skin disorder has been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the favorable disposition of the claim for service connection for a skin disorder, the Board finds that all notification and development needed to fairly adjudicate this claim has also been accomplished.

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for a skin condition, claimed as "severe dermatitis," was denied in an October 1971 rating decision.  The basis for the denial was that the Veteran's condition fully resolved during service, and thus he did not manifest a currently diagnosed condition following his active service.  See June 1971 Report of Medical Examination (reflecting that the skin was clinically evaluated as normal on separation).  See also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  The Veteran was provided notice of this decision by letter dated October 22, 1971, which was mailed to his address of record in Ooltewah, Tennessee.  The Veteran did not appeal.  

The Veteran has argued during the current appeal that he never received this notice, stating that he "used his grandparent's mailing address during the early 1970's" but indicating that he did not live there.  See October 2010 Personal Statement.  There is a presumption of regularity that attends the administrative functions of the government.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity in the administrative process whereby it is assumed that government officials 'have properly discharged their official duties '); see also Schoolman v. West, 12 Vet. App. 307 (1999).  The law thus presumes that the notification was properly mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of the administrative process 'in the absence of clear evidence to the contrary').  

The address is the same address that appears on the Veteran's claim, submitted less than 3 months prior to the issuance of the October 1971 denial.  See July 1971 Veteran's Application for Compensation or Pension (VA Form 21-526).  The letter was not returned to the RO as undeliverable by the United States Postal Service.  Moreover, the Veteran did not notify VA of a new address until he filed an application for education benefits in August 1975.  See August 1975 Application for Program of Education or Training (VA Form 22-1990).  His bare statement that he did not receive notification is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity in the administrative process.  See Jones v. West, 12 Vet. App. 98 (1999); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Accordingly, in the absence of clear evidence to the contrary, the Board finds that the Veteran received proper notification of the October 1971 denial.  

Nevertheless, in March 1985, the Veteran again filed a claim for a skin condition, namely "severe tropic plant dermatitis."  The RO again denied the claim on the merits in April 1985, determining that a current diagnosis of a skin disorder was still not shown, even by the newly received evidence of record.  See April 1985 Confirmed Rating Decision; April 1985 Notification Letter; May 1985 Notification Letter.  He was notified of this decision and his appellate rights in April 1985 and May 1985 letters.  See Letter Submitted in July 2011 (stating that he received notice of the April 1985 denial).  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the April 1985 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the April 1985 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

Here, new and material evidence has been received in the form of records of VA dermatological treatment dated from August 2010 reflecting an assessment of dermatitis, as well as an October 2010 letter from his private treating physician, J.J.D., M.D., reflecting that he has "dermatitis affecting mainly his hands and feet."  At the time of the April 1985 rating decision, the evidence of record did not reflect that the Veteran had been diagnosed with a skin condition.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for a skin disorder.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  As such, the Veteran's claim of entitlement to service connection for a skin disorder is reopened..

Medical records reflect that the Veteran has been diagnosed with dermatitis of the hands and feet.  See August 2010 VA Primary Care Note (noting the presence of "bilat[eral] thickly lichenified and fungating appearing skin of the heels, very pronounced, and to lesser extent but still intense, cracking and thickening of skin of hands and fingers," and diagnosing dermatitis); October 2010 Letter from J.J.D., M.D. (reflecting that he has dermatitis of the hands and feet); November 2010 VA Dermatology Consultation Report (noting "thick plaques on heels and metatarsal area on the left"); November 2010 VA Dermatology Nursing Outpatient Note (reflecting the Veteran's report of skin symptomatology present since the 1970's, and noting affected areas of dermatitis on his feet, hands, chest, and back).  Thus, the first element of a service connection claim is satisfied.  See Hickson, 12 Vet. App. at 253. 


The Veteran's service treatment records (STRs) reflect treatment for recurring skin problems, alternately diagnosed as "recurrent dermatitis," "severe plant dermatitis," "poison oak dermatitis," and "recurrent urticaria" of unknown etiology.  See, e.g., March 9, 1970 Chronological Record of Medical Care (noting a 3 week history of intermittent swelling of hands and feet and diagnosed as an allergic reaction); March 10, 1970 Chronological Record of Medical Care (reflecting a history of "allergy to vegetation" which manifests in generalized edema and urticaria); March 10, 1970 Dermatology Consultation (reflecting a provisional diagnosis of "allergic reaction vs. angioneurotic edema"); March 12, 1970 Dermatology Consultation Report (reflecting a history of at least 5 attacks of recurrent dermatitis "after exposure to vegetation"); August 31, 1970 Dermatology Clinic Note (noting that he is "now having urticaria without plant exposure" and diagnosing recurrent urticaria of questionable etiology); May 12, 1971 Dermatology Consultation Report (noting a 10 day history of a rash that "spread to trunk and all extremities" with symptoms of edema, red and sore vesicles, and lesion's on forearms, hands, and back, and providing a provisional diagnosis of contact dermatitis).  Accordingly, the second element of a service connection claim is also satisfied.  See Hickson, 12 Vet. App. at 253; Shedden, 381 F.3d at 1167.

As to the final element for service connection, that of a nexus between his current skin disorder and his in-service skin problems, the Veteran has asserted that his skin condition was caused by exposure to herbicides while he was serving in the Republic of Vietnam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Veteran's diagnosed skin conditions are not included on the list of conditions associated with exposure to herbicides.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Therefore, presumptive service connection on the basis of herbicide exposure is not warranted.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Veteran has consistently reported since his discharge from service that he began experiencing skin problems while on active duty and that these problems have continued since that time.  See, e.g., June 1971 Report of Medical History (reporting a history of skin diseases on separation from active service); July 1971 Application for Compensation (noting the history of severe dermatitis); March 1985 Application for Compensation (noting post-service treatment for recurrent episodes of dermatitis); October 2010 Personal Statement (reporting a 40-year history of skin problems with post-service treatment as early as 1977); November 2010 VA Dermatology Nursing Outpatient Note (reflecting the Veteran's report of skin symptomatology present since the 1970's).  The Veteran is competent to discuss observable symptoms such as skin rashes, peeling, cracking, and pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the credibility of his assertions is bolstered by additional competent lay statements of record attesting to his long-term skin symptoms and reporting repeated recurrence of and treatment for skin symptomatology dating back to the 1970's.  See October 2010 Statements of M.T.L. and S.K.D.; November 2010 Statement of G.C.  Further, there is nothing in the record to call into question the credibility of the Veteran's statements.  Accordingly, the Board finds the Veteran's statements concerning chronic skin symptoms since his active service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).


Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Certainly then, if the Veteran is both competent and credible in his report of skin problems beginning during his active service and continuing since that time, when resolving all reasonable doubt in his favor, it is just as likely as not that his skin disorder is related or attributable to his military service or dates back to his service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Accordingly, service connection for a skin condition is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a skin disorder is reopened.

The reopened claim for service connection for a skin disorder is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


